UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6404


CHRISTOPHER RICHARDS,

                Plaintiff - Appellant,

          v.

WILLIAM MUSE, Chairman; HAROLD W. CLARKE, Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01472-CMH-JFA)


Submitted:   July 28, 2015                 Decided:   August 12, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Richards, Appellant Pro Se. James Milburn Isaacs,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher        Richards     appeals        the    district          court’s    order

granting       Defendants    summary      judgment         in   Richards’       42     U.S.C.

§ 1983 (2012) action.            We have reviewed the record and find no

reversible       error.      Specifically,           we    observe       that       Richards’

claims   with     respect    to    the    application           of    Virginia’s       three-

strikes provision are time-barred, and that he has failed to

sufficiently allege any related equal protection claims in his

complaint.          Accordingly,         we       affirm    the       district       court’s

judgment.       See Richards v. Muse, No. 1:13-cv-01472-CMH-JFA (E.D.

Va. Feb. 26, 2015).          We dispense with oral argument because the

facts    and    legal     contentions     are       adequately        presented        in   the

materials      before     this    court   and       argument         would    not    aid    the

decisional process.

                                                                                     AFFIRMED




                                              2